DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s response filed July 13, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-5, 7-8, 10-12 and 14-17 are currently pending.  Claims 16-17 are withdrawn.  Claims 6, 9, 13 and 18-22 are cancelled. Claims 1, 16 and 17 are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, 10-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 1 and 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 1 and 7, the relative terminology renders the claims indefinite because the disclosure fails to define the degree of ‘substantially the same size’ and the degree of ‘substantially the same depth’ to a person of ordinary skill. Thus, a person of ordinary skill in the art would not have been reasonably apprised of the scope of the claimed invention.
Paragraphs [0007], [0032], [0036] and [0037] of the specification discloses the term “substantially”, however the specification does not provide any other information about the parameters or boundaries, such as ‘substantially the same in size’ means the size of the opening pores are at least 50% the same in diameter and ‘substantially the same depth’ means at least 50% the same depth.
Given the specification does not define what is meant by “substantially”, one of ordinary skill in the art would not understand the metes and bounds of the term.
Since each of claims 2-5, 7-8, 10-12 and 14-15 depend directly from claim 1, they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is appreciated. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
RE: Rejection of Claims 1-4, 6-8 and 10-14 under 35 U.S.C. 103 as being unpatentable over Kostadinova, in view of Knight, as evidenced by Carnachan and Qin:
Applicant has amended claim 1 to now require the limitation “the plurality of opening pores, which have an isotropic shape and the same size or substantially the same size in the plane direction, are arranged in a honeycomb shape on the surface of the porous film”. 
Applicant’s amendment differentiates over the cited prior art since Knight et al. does not teach the opening pores have an isotropic shape and the same size or substantially the same size in the plane direction, i.e. uniform in shape and size.  
Therefore, due to the claim amendments the rejections under 35 U.S.C. 103 have been withdrawn, however, upon further consideration and updated prior art search, the amendments have necessitated a new ground of rejection, as set forth below.
Applicant has further amended claim 1 to recite wherein the porous film is a monolayer of a porous layer comprising the opening pores and the communicating pores, or a laminate consisting of a monolayer of a porous layer disposed on a substrate. Thus, in the case where the porous film is a laminate, the laminate consists of a monolayer of a porous layer disposed on a substrate, which would exclude multiple porous layers disposed on a substrate.

RE: Rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Kostadinova, in view of Knight, as evidenced by Carnachan and Qin, and further in view of Bhatia and Nishikawa; and
Rejection of Claim 15 under 35 U.S.C. 103 as being unpatentable over Kostadinova, in view of Knight, as evidenced by Carnachan and Qin, and further in view of Godbey:
For the reasons discussed above, the rejection over Kostadinova, in view of Knight, as evidenced by Carnachan and Qin is withdrawn, and thus the obviousness rejections of claims 5 and 15 that are based on the same basis are likewise withdrawn.
However, the amendment submitted July 13, 2022 has necessitated new grounds of rejection, as set forth below.

New ground(s) of Rejection
Claims 1, 5, 7, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al., (FUJIFILM RESEARCH & DEVELOPMENT (No.54-2009), pages 43-47; see PTO-892) (“Iwanaga”), in view of Qu et al., (US 2016/0298087; see PTO-892) (“Qu”).
Iwanaga teaches the development of a polymer film having honeycomb-like array of continuous micropores ranging in size from 5 µm to 20 µm. The honeycomb film comprises a plurality of opening pores and communicating pores (Abstract; 1. Introduction; Figs. 2-4) 
Regarding claim 1, Iwanaga’s Figs. 3 and 4 specifically illustrate the porous film is a monolayer of a porous layer comprising the opening pores and the communicating pores, wherein the opening pores are provided on the surface of the film and the communicating pores communicate with mutually adjacent opening pores, as well as communicating with one another, as recited in claim 1.  Iwanaga’s Fig. 2 illustrates the plurality of opening pores are arranged in a honeycomb shape on the surface of the porous film and the opening pores have an isotropic shape and the same size, as recited in claim 1.
As to the limitation directed to culturing cells capable of serving as a feeder inside, it is noted that Iwanaga, at Table 3, teaches the honeycomb film is applicable as a cell culture scaffold, such as for culturing liver parenchymal cells, neural stem cells or vascular endothelial cells.  Although Iwanaga teaches culturing several cell types using the honeycomb film, Iwanaga is silent as to cells serving as a feeder.  However, Qu is directed to a liver-mimic device and method comprising a 3D polymer scaffold having a honeycomb arrangement (Abstract; paragraph [0016]; FIG. 2). 
Qu, at paragraphs [0049]- [0052], teaches a co-culture system for creating a micro-liver model using hepatic cells, e.g. hepatocytes or hepatic progenitor cells (paragraph [0039]), in combination with supportive cell types such as mesenchymal stem cells (MSCs) and endothelial cells. Qu specifically teaches that MSCs are well-known as feeder cells and MSCs co-cultured with hepatocytes can differentiate into hepatocyte-like phenotypes. Qu teaches the micro-liver model is useful as a patient specific, liver-on-a-chip model to facilitate drug metabolism studies or preclinical drug screening (paragraph [0011]).
Therefore, given that Iwanaga teaches the honeycomb films are useful as cell culture scaffolds for liver parenchymal cells, and given that Qu teaches using honeycomb films for preparing a micro-liver model comprising co-cultures of liver cells and supportive cells (feeder), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include feeder cells, such as MSCs or endothelial cells.
The person of ordinary skill in the art would have been motivated to modify the method of Iwanaga to include feeder cells, as taught by Qu, for the predictable result of successfully preparing a micro-liver model that is useful as a patient specific, liver-on-a-chip model to facilitate drug metabolism studies or preclinical drug screening, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Iwanaga and Qu because each of these teachings are directed at methods of using honeycomb films as cell culture scaffolds.
Further regarding claim 1 and the limitations “an opening diameter of the opening pore is in a range of 5 µm to 90 µm” and “a pore diameter of the communicating pore is in a range of 5 µm to 50 µm”, it is noted as set forth above, Iwanaga teaches the micropores range in size from 5 µm to 20 µm (claimed ranges overlap the prior art range).    In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 5, Qu teaches culturing with mesenchymal stem cells as feeder cells, thus meeting the limitation of claim 5.
Regarding claim 7, it is noted that Iwanaga’s Figs. 3 and 4 teach the communicating pores are provided at substantially the same depth over an entire area of the porous film in a plane direction, thus meeting the limitation of claim 7.
Regarding claim 10 and the limitation directed to the variation coefficient of a pore diameter of the communicating pore, it is noted the instant specification ([0014]) discloses the term ‘variation coefficient’ is a value (expressed as a percentage) obtained by dividing the standard deviation by a mean value for a certain population and is an index showing the degree of variation of the population.  The smaller the variation coefficient of the diameter, the higher the homogeneity of the tissue formed by the cells in the porous film ([0030] and [0036]).  
It is noted that the combined prior art does not further teach a variation coefficient of the pore diameter of the communicating pore is less than 30%.  However, Iwanaga does teach the pore diameter of the communicating pores have a diameter ranging from 5 µm to 20 µm, which is considered a diameter variation of approximately 5%, i.e. less than 30%, thus meeting the limitation of claim 10.
Regarding claim 11 and the limitation “wherein a major axis of the opening pore in a plane direction of the porous film is in a range of 10 µm to 100 µm”, it is noted that Iwanaga teaches the pore diameter of the opening pores ranges from 5 µm to 20 µm. Iwanaga does not further describe the opening pore diameter as a major axis.  However, the instant specification ([0017]) discloses the phrase ‘major axis’ means a maximum length among any two-point distances on the contour, but in the case where the direction is specified, it means a maximum length among any two-point distances in that direction. Thus, the major axis of the opening pore is considered the maximum length between any two points of the pore, e.g. the diameter.  Iwanaga teaches the pore diameter of the opening pores ranges from 5 µm to 20 µm (claimed range overlaps the prior art range).
 In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 12, Iwanaga teaches the porous film has a thickness ranging from 5-10 µm. Given the film is a monolayer, the depth of the opening pores is considered to range from 5-10 µm (claimed range overlaps the prior art range).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05
Regarding claim 14 and the limitation “wherein a variation coefficient of an opening diameter of the opening pore is 20% or less”, it is noted the instant specification ([0014]) discloses the term ‘variation coefficient’ is a value (expressed as a percentage) obtained by dividing the standard deviation by a mean value for a certain population and is an index showing the degree of variation of the population.  The smaller the variation coefficient of the diameter, the higher the homogeneity of the tissue formed by the cells in the porous film ([0030] and [0036]).  
It is noted that the combined prior art does not further teach a variation coefficient of an opening diameter of the opening pore is 20% or less.  However, Iwanaga teaches the opening pores have diameters ranging from 5 µm to 20 µm and the honeycomb films are produced having uniform diameter as illustrated at Fig. 2, thus meeting the limitation of claim 14. 

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga, in view of Qu, as applied to claims 1, 5, 7, 10-12 and 14 above, and further in view of Nishikawa et al., (International Journal of Nanoscience, Vol. 1, Nos. 5 & 6 (2002) 415-418; see PTO-892) (“Nishikawa”).
The teaching of Iwanaga, in view of Qu, is set forth above.
Regarding claim 2, although Qu teaches the co-culture includes feeder cells, such as mesenchymal stem cells, as well as vascular endothelial cells (paragraph [0064]), the combined references do not further teach the cells inside the opening pores and the communicating pores. However, Nishikawa is directed to cell cultures using honeycomb films as cell culture scaffolds for tissue engineering, specifically for culturing hepatocytes, cardiomyocytes, as well as co-culture of endothelial cells and smooth muscle cells to promote blood vessel formation (3. Three-Dimensional Culture System for Tissue Formation; 4. Conclusions; Fig. 1).  Nishikawa teaches the cells contact each other by being present inside the opening and communicating pores (3. Three-Dimensional Culture System for Tissue Formation).  Thus, Nishikawa has established that when culturing cells on honeycomb films comprising opening pores and communicating pores, the cells are inside the opening pores and communicating pores.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to co-culture cells using feeder cells and vascular endothelial cells inside the opening pores and communicating pores thus promoting a three-dimensional tissue.
The person of ordinary skill in the art would have been motivated to modify the method of Iwanaga, in view of Qu, to include co-culturing cells using feeder cells and vascular endothelial cells inside the opening pores and communicating pores, as taught by Nishikawa, for the predictable result of successfully promoting the development of three-dimensional tissue formation, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Iwanaga and Qu with Nishikawa because each of these teachings are directed at using honeycomb films as tissue culture scaffolds.	
Regarding claim 3 and the limitation that the co-culturing forms a parenchymal organ inside the opening pores and the communicating pores, it is noted that Qu teaches co-culture of hepatocytes with MSCs (paragraph [0063]) to create the 3D micro-liver model (i.e. parenchymal organ), thus meeting the limitation of claim 3.
Further regarding claim 3, culturing of cells inside the opening pores and communicating pores is rendered obvious for the reasons set forth immediately above regarding claim 2.
Regarding claim 4, it is noted that Qu teaches co-culturing to include vascular endothelial cells since vascularization is vitally important for tissues with highly active metabolisms, e.g. liver (paragraph [0064]), thus meeting the limitation of claim 4.
Regarding claim 8, and the limitation directed to the pore diameter of the communicating pore is in a range of 50% to 500% of a major axis of the cell seeded on the porous film, it is noted, as set forth above regarding claim 1, Iwanaga teaches the presence of communicating pores ranging in diameter from 5 to 20 µm and Nishikawa teaches the pore sizes are approximately 10 µm (see Fig. 1) and the cells contact each other via the communicating pores (3. Three Dimensional Culture System for Tissue Formation, pages 417-418).
The combined prior art does not further describe the relationship between the communicating pores and the cells seeded on the porous scaffold, specifically that the pore diameter of the communicating pore is in a range of 50% to 500% of a major axis of the cell seeded on the porous film.
 However, the instant specification ([0017]) discloses the phrase ‘major axis’ means a maximum length among any two-point distances on the contour, but in the case where the direction is specified, it means a maximum length among any two-point distances in that direction. Thus, the major axis of the seeded cell is considered the maximum length between any two points of the cell, e.g. the diameter.  
As set forth above regarding claim 2, Qu and Nishikawa teach culturing the same cell types as disclosed in the instant specification, specifically hepatocytes, mesenchymal stem cells and vascular endothelial cells (paragraphs [0055]-[0062]).
Therefore, given the cited prior art teaches honeycomb films comprise communicating pores having diameters that range from 5 to 20 µm, and the seeded cell types are the same as disclosed in the instant specification, it is considered the range of pore diameters is in a range that is 50% to 500% of the seeded cells, thus meeting the limitation of claim 8.

	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga, in view of Qu and Nishikawa, as applied to claims 2-4 and 8 above, and further in view of Godbey et al., (Biomaterials 25 (2004) 2799-2805; previously recited) (“Godbey”).
The teaching of Iwanaga, in view of Qu and Nishikawa, is set forth above.
	Regarding claim 15, as set forth above regarding claim 2, the cited prior art renders obvious the presence of cells inside the plurality of opening pores.  However, it is noted that the combined prior art differs from the instant invention in that the combined prior art does not further teach centrifugation of the cell seeded scaffold prior to the culturing step.  However, Godbey is directed to methods using centrifugal force for cell seeding of porous scaffolds. Godbey teaches the centrifugal seeding method results in a homogeneous cell distribution throughout the scaffold thickness (Abstract). Godbey specifically teaches the centrifugal seeding method is conducted by placing the porous scaffolds in centrifuge tubes, seeding cells on the surface of the scaffold and spinning the seeded scaffolds at the appropriate rpm and time period to move the cells into the scaffold interior (2. Materials and methods, 2.5 Scaffold seeding, page 2800).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a centrifugation step for moving surface seeded cells to the inside of the porous scaffold.
The person of ordinary skill in the art would have been motivated to modify the method of the cited prior art to include centrifugation of the cell-seeded scaffold, as taught by Godbey, for the predictable result of successfully moving the cells into the scaffold interior which results in a homogeneous distribution of the seeded cells, thus meeting the limitation of claim 15.
	The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Godbey because each of these teachings are directed at three-dimensional culturing methods that employ porous scaffolds.
Response to Remarks
Rejection under 35 USC 103:
As to Applicant’s remarks regarding the previous rejections of record, as discussed at Applicant’s remarks (pages 7-8), it is noted as set forth above, due to the claim amendment submitted July 13, 2022, the previous rejection under 35 U.S.C. 103 has been withdrawn.  The newly amended claims are addressed above, under the new grounds of rejection.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EVELYN Y PYLA/Primary Examiner, Art Unit 1633